Citation Nr: 1532644	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  97-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 1996 for the grant of service connection for panic disorder without agoraphobia.

2.  Entitlement to an increased initial rating for panic disorder without agoraphobia, rated as 30 percent disabling prior to May 1998, 70 percent disabling from May 1998, and 100 percent disabling from August 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to October 1959, and from October 1960 to October 1964.  

These matters come before the Board of Veterans' Appeals (Board) from an April 1997 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

Procedurally, in an April 1997 rating decision, the RO granted service connection for panic disorder and assigned a 10 percent rating.  The St. Petersburg RO, in a June 1997 rating decision, assigned a 30 percent rating effective from the date of service connection, and in a June 1997 statement of the case (SOC) denied a rating in excess of 30 percent.  In August 1997, the Veteran filed a timely substantive appeal as to both the effective date of the grant of service connection and the rating.  In February  1998, the RO certified both issues to the Board.  In a June 2000 SSOC, the RO assigned a 70 percent rating effective from May 1998.  In an August 2010 rating decision, the RO assigned a 100 percent rating effective from August 2009.  As the Veteran filed a timely substantive appeal as to the effective date and the rating, and there is no competent indication that he has withdrawn his appeal, both issues are before the Board for adjudication. 


FINDINGS OF FACT

1.  The earliest evidence of communication indicative of an intent to apply for VA compensation benefits was received by VA on July 31, 1996. 

2.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than July 31, 1996 for a grant of service connection for panic disorder without agoraphobia.

3.  The evidence reflects that the Veteran's symptoms were of such severity and persistence that there was total impairment in ability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 31, 1996 for panic disorder without agoraphobia have not been met.  38 U.S.C.A. §38 U.S.C.A. §§ 101 (30), 5110(a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.400 (2014).  

2.  The criteria for a 100 percent rating for panic disorder without agoraphobia have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16(c), 4.126, 4.130, Diagnostic Code 9412 (as in effective prior to November 7. 1996 and from November 1996.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the effective date and rating following the grant of service connection for panic disorder without agoraphobia.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA examinations were obtained in 1997, 1998, and 1999.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2014).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.
38 C.F.R. § 3.157(b)(1).

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for panic disorder without agoraphobia.

The Veteran contends that he should be granted an effective date from 1964, when he was diagnosed with anxiety reaction in service.  The Veteran's STRs contain evidence that he was hospitalized in December 1963 and January 1964 for gastroenteritis.  In January 1964, he was seen for a psychiatric consultation because of an inability to ascribe his gastrointestinal symptoms to an organic cause; he was noted to be moderately anxious and to appear to be a very passive dependent individual.  Subsequently, he was diagnosed with anxiety reaction, and passive dependent personality (See April 1964 STR.)  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit. Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim. Dunson v Brown, 4 Vet. App. 327, 330 (1993).

Thus, even though the Veteran had treatment in 1963 and 1964, he is not entitled to an earlier effective date merely because he sought treatment.  There is no indication in the claims file that he sought to apply for VA compensation in service or in the next three decades.  

The Veteran is service-connected effective from July 31, 1996, the date VA received his VA Form 21-526 (Veteran's Application for Compensation or Pension).  Although, at that time, the Veteran indicated that his disability began in December 1963, he had not filed a claim for benefits in 1963, or at any time prior to July 1996.  June 1996 correspondence from a psychiatrist reflects that the Veteran had been under his care since March 1995; however, again, there is no indication that this correspondence was submitted to VA prior to July 31, 1996.  The only documents received by VA prior to July 1996 pertain to dependents and an application for program of education or training benefits for electricity training. 

As noted above, under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The Veteran has not stated that prior to July 1996, he ever submitted a communication or had some action indicating an intent to apply for service connection for an acquired psychiatric disability.  In May 1997 correspondence, he admitted that he "did not file this claim a long time ago".  In a July 1997 VA Form 21-8940, he again acknowledged that he had not filed an earlier claim.

In addition, the provisions of 38 C.F.R. § 3.157, which allow for a report of examination or hospitalization to be accepted as an informal claim for benefits, if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission, pertain to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.

In sum, the earliest evidence of an intent to file for VA compensation benefits for an acquired psychiatric disability is in July 1996; thus, an earlier effective date is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Initial Increased Ratings

As noted above, the Veteran's panic disorder without agoraphobia is rated as 30 percent disabling from July 31, 1996 to May 4, 1998, 70 percent disabling from May 4, 1998, and 100 percent disabling from August 18, 2009.  (The Board notes that the most recent RO code sheets do not reflect a service connection date prior to May 4, 1998; however, such is noted in earlier RO decisions and code-sheets.)

Historically, in an April 1997 rating decision, the RO granted service connection for panic disorder and assigned a rating of 10 percent.  The Veteran filed an NOD as to the rating and as to the effective date.  In a June 1997 rating decision and an SOC, the RO granted a 30 percent rating from the date of service-connection.  In August 1997, the Veteran filed a timely substantive appeal by way of a VA Form 9.  In February  1998, the RO certified both issues to the Board.

While the issue was on appeal to the Board, an RO, in June 2000, issued a rating decision, and another SSOC granting a 70 percent rating for panic disorder from  May 1998 and granted a TDIU based on the same disability.  

In August 2009, the Veteran filed a claim for an increased rating for his panic disorder.  In an August 2010 rating decision, the San Juan, Puerto Rico RO granted an increased rating for panic disorder without agoraphobia from 70 percent to 100 percent effective from August 2009.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, VA has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic codes for the period beginning on the effective date of the new provisions. Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  The old regulation may also be applicable to the period following the effective date of the new diagnostic codes if such application would be more favorable to the Veteran than application of the revised rating criteria.

Initially the Board notes that in 2000, the RO granted the Veteran a 70 percent rating effective from May 1998, and at the same time granted a TDIU effective from May 1998 based on the same disability.  Because the Veteran's claim had been pending since prior to the November 1996 regulation change, he is entitled to the benefit of 38 C.F.R. § 4.16(c), which was then in effect.  38 C.F.R. § 4.16(c) provided that the provisions of paragraph (a) of this section [discussing the requirements for a TDIU] are not for application in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent rating, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code. 38 C.F.R. § 4.16(c). 

The Veteran's only service-connected disability at the time of the rating was his panic disorder without agoraphobia.  Because he was assigned a 70 percent rating, and the RO found that that same disability precluded substantially gainful employment, a 100 percent schedular evaluation, rather than a TDIU, was warranted under 38 C.F.R. § 4.16(c).

As the Veteran is entitled to a 100 percent schedular rating from May 4, 1998, and not a TDIU, based on the RO determinations, the Board will now address whether the Veteran is entitled to a rating in excess of 30 percent prior to May 4, 1998.  The Board must consider the rating criteria in effect when the Veteran filed his claim and the rating criteria changes during the pendency of his claim.

The Board has first considered the evidence as it applies under the old rating criteria.  

Under the criteria in effect prior to November 7, 1996, a 70 percent rating is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

Under the criteria in effect prior to November 7, 1996, a 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. totally incapacity psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosion of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment. 

The Board notes that Diagnostic Code 9412 was not added to the list of Codes until 1997; however, under the former regulation, 38 C.F.R. § 4.132, the criteria for each rating from 30 percent to 100 percent for the listed acquired psychiatric disabilities focused on (1) a veteran's ability to "maintain effective or favorable relationships with people" and (2) the effect of the psychoneurotic symptoms on the veteran's ability "to obtain or retain employment." The Court has recognized that, with regard to the 70 percent and 100 percent disability ratings, these two considerations constituted separate, independent bases for granting the rating. See Dodd v. Nicholson, 21 Vet. App. 411 (2006); see also Johnson (Gary) v. Brown, 7 Vet. App. 95, 99 (1994) see also Diorio v. Nicholson, 20 Vet. App. 193, 198 (2006) 

June 1996 correspondence from Dr. J. A. Sanchez Cruz reflects his opinion that the Veteran has a panic attack disorder which "seriously limits his functional capacity.  He won't be able to engage in competent employment for more than a year from now."  

A notation on a prescription pad from Dr. J. R. P. Garcia reflects that the Veteran "has a chronic fatigue syndrome, with severe emotional aspects, including panic attacks."  The Veteran is not service-connected for chronic fatigue syndrome.

Handwritten records dated in 1995 and 1996 note that the Veteran had panic attacks which he was learning to deal with.  It was noted that the Veteran was doing well with Xanax.  It was also noted that without the medication, he is anxious and feels "so bad for several days".  A February 1996 record reflects that he feels downhearted a good part of the time, and had crying spells or felt like it a good part of the time.  Along with his other responses to a questionnaire, his score indicated the "presence of minimal to mild depression."

A January 1996 record reflects the Veteran's wife's report that he was losing his patience very often, and yells a lot. 

A February 1997 VA examination report reflects that the Veteran reported that he has had panic attacks three to four times a week, and that they would generally last 30 minutes to an hour.  He reported that, on many occasions, he has gone to the emergency room fearing that he was dying.  The Veteran reported that the "panic attacks are currently controlled to the point where they do not cause him significant distress, and are relieved somewhat by the Xanax which he takes for them.  He stated that he does not avoid going out in public, and in general does not avoid public situations from the fear of having an anxiety attack.

It was noted that the Veteran currently did not work.  His last job was as a contractor in 1989 prior  the discovery of an abdominal aortic aneurysm.  Upon examination, he was well dressed and well groomed, his speech was normal and goal directed.  He had a full range of affect and his and mood was congruent.  He did not appear anxious during the interview.  His thoughts were cohesive in form and content and was devoid of any psychotic, manic, or obsessive features.  His insight was fair, and his judgment was situation appropriate.  His concentration was intact, and his memory was good for remote and recent events.  He denied suicidal or homicidal ideation.  The examiner stated that the "Veteran's panic disorder currently affects his life moderately, and has done so severely in the past.  He has responded, however well to treatment for this apparently.  With continued treatment he may be able to become gainfully employed in the near future.  This is a highly treatable condition."  The examiner assigned a GAF score of 60, and a GAF score of 65 for the past year.

Another February 1997 VA general medical examination reflects that the Veteran was not working and that he stated time lost from employment is due to psychiatric illness.  The examiner found that the Veteran's behavior was anxious, and he was emotional.  His comprehension, coherence, and orientation were all intact.  His memory was normal.

May 1997 correspondence from Dr. R. Hernandez reflects that the Veteran had aortic abdominal aneurysm repair in April 1994.  He noted that the Veteran had been a patient of his since October 1994, when the Veteran presented with recurrent episodes of anxiety attacks.  Dr. Hernandez stated that the Veteran is unable to work as a security consultant. 

September 1997 correspondence from Dr. J.A. Sanchez Cruz reflects that that the Veteran had been his patient since March 1995.  It was noted, in part, as follows:

He still presents 2 to 3 episodes of unexpected panic attacks per week that last for 1 to 2 hours.  With medications, Serzone and Xanax, the episodic panic attacks seem to be under control up to a point where he does not have to go to an Emergency Room as he used to do in the past.  [The Veteran's] prognosis is poor, he still presents continuous severe symptomatology after so many years.  I am under the opinion that he will never be able to return to his profession as a security consultant due to the chronicity of his condition which he has been suffering since 1964.

A September 1997 record reflects that the Veteran was seen for evaluation of functioning in activities of daily living and productive activities.  The Veteran was groomed, cleaned, alert, and oriented times three.  The Veteran's major problems was difficulty in social interaction.  He expressed that he tended to argue easily with anyone, and argues a lot.  The examiner assigned a score (not a GAF score) of 5, which was indicative of the following:

may perform vital tasks such as grooming, dressing, bathing, walking, feeding, and toileting with no difficulty.  performance at this level is not organized to plan for intricate future events (long or short term) increasing the risk of safety hazards at home and or work.  Organization at home may be ineffective, and cooking activities may present difficulties since patient[s] do not anticipate burning and may not coordinate timing.  At this level, performance at a formal job may be inefficient due to lack of organization, inability to anticipate for safety issues and inability to plan future events.  Job loss may occur with consequences such as frustration and depression.  Patients at this level are seen with no apparent disability which makes more difficult that patient receive the adequate treatment.

A December 1997 statement from Dr. Hernandez reflects that the Veteran suffers from panic attacks occurring several times a week and lasting up to several hours.  It was the opinion of Dr. Hernandez that due to an increase in blood pressure during these attacks, the Veteran should not seek any form of employment but should stay at home to avoid any and all stressful situations.

A January 1998 Attending Physician's statement reflects that the Veteran has a panic attack disorder.  There were five possible classes on the form the examiner to rank the Veteran's mental/nervous impairment.  The Veteran was assigned a Class 4, indicative of marked limitations, but not severe limitations.

January 1998 correspondence from Dr. Sanchez Cruz reflects that the Veteran has two to three panic attacks per week that last for nearly 30 minutes.  It was noted that he "functions poorly in his daily activities at home.  He gets along with his wife, mainly because she is aware of his condition and makes concessions for it.  I do not estimate the patient to show a significant recovery to the point of enabling him to work."

An April 1998 VA examination report reflects that the Veteran reported that he has panic attacks, which occur approximately three times a week.  He reported that they last anywhere from three to ten minutes and have left him socially and occupationally disabled.  He reported that he constantly fears that he will have a panic attack and therefore, he avoids getting jobs or bonding with others besides his wife for fear that he will have a panic attack.  He reported that his panic attacks have left him virtually hopeless, helpless, and depressed.  The examiner noted that the Veteran was on medication with only minimal control of his panic disorders.

It was also noted that the Veteran's present relationship with his wife has lasted 25 years and his wife is his only friend.  Upon examination, the Veteran was alert, oriented times three, and cooperative.  His mood was euthymic with mild fear that he may have a panic attack.  He had a full range of affect and congruent mood.  There was no formal thought or content disorders, no psychomotor agitation, and no retardation.  His insight and judgment were good.  He denied suicidal or homicidal ideations.  The examiner assigned a GAF score of 63.  The examiner found that the Veteran's disorder caused significant life stressors including an inability to form lasting relationships and occupational difficulties. 

The claims file also includes a "Forensic Psychiatric Report" from Dr. V. Llado.  Dr. Llado noted that the Veteran was alert, well oriented times three, had fair hygiene, and presented appropriate behavior.  He was very anxious during the two examinations, and got mildly agitated at times, he appeared misty eyes, and exhibited a depressed mood.  There was no psychotic symptoms.  The examiner assigned a GAF score of 50. 

Dr. Llado opined that the Veteran has been totally disabled from any competitive gainful employment, and has had a significant psychiatric condition for many years which had been misdiagnosed.  Dr. Llado opined that the Veteran suffered from other independent psychiatric and physical disorders in addition to the panic disorder-anxiety symptoms.  He opined that the Veteran has a somatoform disorder independent of his panic disorder, and also chronic depression independent of his panic disorder.  The Veteran is not service connected for chronic depression or a somatoform disorder.

Dr. Llado reported that the Veteran's panic attacks can occur daily and sometimes more than once a day, and can last several hours.  Dr. Llado felt that previous examiners failed to recognize the frequency of his attacks and extent of the nature of their mentally disorganizing power.  He further opined that the Veteran does not have the sufficient capacity to tolerate the normal stressful environment of a work scenario.  Importantly, he did not opine that he was totally disabled due to his service-connected disability.  Dr. Llado opined that the Veteran should get at least 60 percent disability for panic disorder, 10 percent for his somatoform, and 30 percent for his depression.

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to a 70 percent rating for the period prior to May 4, 1998.  The Board also finds that his panic disorder was his only compensable service-connected disability during that time, and that it caused him to be unable to maintain substantially gainful employment.  Therefore, he is entitled to a 100 percent schedular rating pursuant to 38 C.F.R. §4.16(c). 

As a 100 percent schedular rating is granted, discussion of an extra-schedular rating and a TDIU is not warranted. 


ORDER

Entitlement to an effective date earlier than July 31, 1996 for the grant of service connection for panic disorder without agoraphobia is denied. 

Entitlement to a 100 percent rating prior to August 2009 is granted subject to the laws and regulations to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


